Title: To George Washington from Edmund Randolph, 15 October 1794
From: Randolph, Edmund
To: Washington, George


        
          (Private)
          Sir
          Philadelphia October 15. 1794 12 o’clock.
        
        Swanwick has run before Fitzsimmons as far as 229 votes; and will be the representative in congress, unless the vote of the Pennsylvania part of the army shall have brought up the deficiency.
        In two places, where I have been for the two last days, some criticism has been spent upon the command having been given to Governor Lee. But upon the explanation, which I made, the authors of it professed to be satisfied; and I consider this, as something, when it came from notorious grumblers at public measures.
        Colo. Sam: Smith is reelected in Maryland.
        The ague and fever on the commons, and immediately around the city has been unprecedented for the number of patients, and the severity of the disorder.
        Our coast is lined with British cruisers; admiral Murray having returned to New York with his fleet. I have the honor, sir, to be with the highest respect and most affectionate attachment yr mo. ob. serv.
        
          Edm: Randolph.
        
       